 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES R. STANFORD,                                  No. 2:18-cv-3007-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    UNKNOWN,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel. He has filed a letter notifying the

18   court “of a problem [he is] having with submitting a 1983 suit” and an “imminent threat” to his

19   safety at the R.J. Donovan Correctional Facility in San Diego, California. ECF No. 1.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           Here, it appears that any potential defendants or claims arising from plaintiff’s safety

28   concerns at the R.J. Donovan Correctional Center would be located in San Diego County.
                                                          1
 1   Because San Diego County lies within the venue of the Southern District of California, venue
 2   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b); 28 U.S.C. § 84(d).
 3          Accordingly, IT IS HEREBY ORDERED that this case is transferred to the United States
 4   District Court for the Southern District of California. See 28 U.S.C. § 1406(a).
 5   Dated: November 27, 2018.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
